

AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (this "Amendment ") to that certain Amended and Restated
Employment Agreement by and between Syniverse Corporation, a Delaware
corporation (together with any Subsidiaries and Affiliates as may employ
Executive from time to time, and any successor(s) thereto, the "Company") and
Alfredo T. de Cardenas ("Executive") dated June 10, 2014 (the "Employment
Agreement"), is entered into this
1st day of October, 2014, effective as of September 1, 2014.


WHEREAS , the Company and Executive are parties to the Employment Agreement;


WHEREAS, each of the Company and Executive with to amend the Employment
Agreement as herein provided .


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive hereby agree to amend
the Employment Agreement as follows (with terms otherwise not defined in this
Amendment having the same meaning as set forth in the Employment Agreement) :


1.Amendment to the Employment Agreement.


a.Recitals. The third clause of the recitals is hereby amended and restated in
its entirety as follows:


"WHEREAS , the Company desires to employ the Executive as President of Global
Sales and Service, Chief Sales Officer upon the terms and conditions set forth
herein."


b.Section 2(a) of the Employment Agreement. The first sentence of Section 2(a)
of the Employment Agreement is hereby amended and restated in its entirety as
follows:


"During the period beginning September 1, 2014 and ending on the last day of the
Employment Period (the "President GSS and CSO Period"). Executive shall serve as
President of Global Sales and Service, Chief Sales Officer of the Company, and
shall have the normal duties, responsibilities, functions and authority of such
position, subject to the power and authority of the Company's Board of Directors
(the "Board") and the Company's Chief Executive Officer to expand or limit such
duties, responsibilities, functions and authority and the power and authority of
the Board to overrule actions of officers of the Company; provided that such
permitted limitations may, nevertheless, constitute "Good Reason" under Section
8."
c.Section 3(a) of the Employment Agreement. The first sentence of Section 3(a)
of the Employment Agreement is hereby amended and restated in its entirety as
follows:


"During the President GSS and CSO Period, Executive' s base salary shall be Four
Hundred Sixty Thousand Dollars ($460,000) per annum (as increased from time to
time as provided below, the "Base Salary"), which salary shall be payable by the



--------------------------------------------------------------------------------



Company in regular installments in accordance with the Company's general payroll
practices (in effect from time to time)."


d.Section 3(b) of the Employment Agreement. The first sentence of Section 3(b)
of the Employment Agreement is hereby amended and restated in its entirely as
follows:


"In addition to Base Salary, Executive will have an opportunity to earn a cash
bonus (the "Annual Bonus") each calendar year during the Employment Period,
commencing with calendar year 2014, as determined by the Compensation Committee,
with a target annual bonus equal to eighty percent (80%) of Executive's Base
Salary (the "Target Bonus") with respect to each calendar year during the
President GSS and CSO Period (prorated for calendar year 2014), based upon the
achievement with respect to any calendar year of performance objectives as
approved by the Compensation Committee (the "Target Bonus Objectives"). For the
avoidance of doubt, (i) the prorated target annual bonus for the first
two-thirds of calendar year 2014 shall be equal to seventy five percent (75%) of
the amount of Executive's Base Salary paid in respect of the period beginning on
January 1, 2014 and ending on August 31, 2014 and (ii) the prorated target
annual bonus for the last one-third of the calendar year 2014 shall be equal to
eighty percent (80%) of the amount of Base Salary paid to Executive in respect
of the period beginning on September l, 2014 and ending on December 31, 2014."


e.Section 4(d)(ii) of the Employment Agreement. The first sentence of Section
4(d)(ii) of the Employment Agreement is hereby amended and restated in its
entirety as follows:


"Executive shall be entitled to receive any unpaid Annual Bonus for the previous
fiscal year and an amount equal to the Target Bonus (i.e., 80% of his current
Base Salary) for the then current fiscal year (regardless of Company
performance), such unpaid Annual Bonus to be paid at such times as it would be
payable if Executive's employment had not been terminated and such amount equal
to the Target Bonus for the then current fiscal year to be paid at such times as
the Annual Bonus for the then current fiscal year would be payable had
Executive's employment not terminated;"


f.Section 4(d) of the Employment Agreement. Section 4(d) of the Employment
Agreement is hereby amended by adding the following subsection
(v) immediately after subsection (iv):




"(v)    With respect to the restricted stock granted pursuant to that certain
Restricted Stock Award Agreement by and between Executive and the Company, dated
as of September 12, 2014 (the "Restricted Shares"), and such agreement the
"Stock Award Agreement"), notwithstanding anything to the contrary in the Stock
Award Agreement, (A) if such termination of
Executive's employment occurs during (x) the period beginning on the Effective
Date and ending on December 30, 2015, sixty seven percent (67%) of the
Restricted Shares (to the extent not already then vested), rounded down to the
nearest whole share, shall automatically become vested, and (y) the period



--------------------------------------------------------------------------------



beginning on December 31, 2015 and ending on December 30, 2016, one hundred
percent (100%) of the Restricted Shares shall automatically become vested, and
(B) the Restricted Shares not otherwise vested (after taking into account any
vesting contemplated by this Section 4(d)(v) shall not be forfeited and remain
outstanding until the 1815t day following the date of such termination of
Executive's employment and (I) if such termination occurs within the 180-day
period immediately prior to the consummation of a Change in Control, then any
portion of the Restricted Shares that have not otherwise theretofore become
vested shall automatically become vested as of the date of the consummation of
the Change in Control (subject to the consummation of such Change in Control),
and (II) if such termination does not occur within the 180-day period
immediately prior to the consummation of a Change in Control, then any portion
of the Restricted Shares that have not otherwise theretofore become vested shall
be automatically forfeited by Executive for no consideration on the 181st day
following the date of termination of Executive's employment.


g.Section 4(d) of the Employment Agreement. The last sentence of Section 4(d) of
the Employment Agreement is hereby amended and restated in its entirety as
follows:


"provided. however. that the continuation of such salary and benefits, any right
to acceleration of vesting and exercisability of the Options and any right to
the acceleration of vesting of Restricted Shares shall cease on the occurrence
of any circumstance or event that would constitute Cause under Section 8
(including any material breach of the covenants contained in Section 5 or
Section 6 below); provided, further, that Executive's eligibility to participate
in the Welfare Plans shall cease at such time as Executive is offered comparable
coverage with a subsequent employer."


h.Definitions. Subsection (b) of the definition of "Good Reason" is hereby
amended and restated in its entirety as follows:


"(b) Executive is assigned duties which, in the aggregate, represent a material
reduction of his responsibilities as described by Section 2(a) or Executive's
title as President of Global Sales and Service, Chief Sales Officer is
materially adversely changed."


2.No Other Amendment. Except as expressly set forth in this Amendment, the
Employment Agreement shall remain unchanged and shall continue in full force and
effect according to its terms.


3.Acknowledgement. Executive acknowledges and agrees that he has carefully read
this Amendment in its entirety, fully understand and agrees to its terms and
provisions and intends and agrees that it be final and legally binding on
Executive and the Company.


4.Governing Law: Counterparts. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether



--------------------------------------------------------------------------------



of the State of Florida or any other jurisdiction). This Amendment may be
executed in several counterparts, each of which shall be deemed to be an
original and, all of which taken together constitute one and the same amendment.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment, and this
Amendment shall become effective as of the dates and year set forth above.










Syniverse Corporation






                        
By:
 
  /S/    STEPHEN C. GRAY
 
 
Stephen C. Gray
 
 
President and Chief Executive Officer



                        
By:
 
/S/    Alfredo T. de Cardenas
 
 
Alfredo T. de Cardenas
 
 
Chief Sales Officer and President, Enterprise & Intelligence Solutions




